DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Application No. 15/108,911, now U.S. Patent No. 10,294,510, which is a 371 of PCT/US2015/020034, filed March 11, 2015, which claims benefit of U.S. Provisional Application No. 61/951,461, filed March 11, 2014. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on June 21, 2021 is acknowledged.  Applicant has elected the species A) removable by enzymatic cleavage, from the group of species of removing labeled imager strands, drawn to claim 53, the species D) enzymatically cleavable moiety, from the group of species of cleavable moiety comprised in labeled imager strands, drawn to claims 54 and 65, the species F) includes at least one deoxyuridine base or uracil cleavable by a uracil-specific excision reagent enzyme, from the group of species of enzymatically cleavable moiety, drawn to claims 59-64, the species K) bleaching by photobleaching, from the group of species of bleaching of fluorophore, drawn to claim 68, the species O) disulfide bonds, from the group of species of chemically cleavable moiety comprised in labeled imager strands, drawn to claim 69, the species Q) an antibody or an antibody fragment, from the group of species of target-specific binding partner, drawn to claims 72 and 73, the species X) at least two labeled imager strands comprise a distinct label, from the group of species of labeling of labeled imager strands, drawn to claims 74 and 
	 
Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

4.	Claims 52-61, 66-72 and 75-81 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-71 of U.S. Patent No. 10,294,510 (cited on the IDS of 6/11/2019). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,294,510 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a composition for testing a sample for the presence of at least two targets comprising at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands, and at least two labeled imager strands comprising a signal emitting moiety, wherein each labeled imager strand is capable of binding to a respective docking strand linked to a different target-specific binding partner (see claims 1, 38, 52 and 70, steps 1, 3 and 7, of the ‘510 patent; also see claims 6, 44 and 58 that teach fluorescently labeled imager strands).  The claims of U.S. Patent No. 10,294,510 also teach methods for testing a sample for the presence of one or more targets using the target-specific binding partners linked to a docking strand, and labeled imager strands that bind to the docking strands.  It would also have been prima facie obvious to one having ordinary skill before the effective filing date of the claimed invention to combine the target-specific binding partners and respective labeled imager strands into a kit to practice the methods as taught by the ‘510 patent. 



6.	Claims 52-61, 66-72 and 75-81 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 52-56, 70-72 and 75-80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan et al. (U.S. Patent Pub. No. 2010/0151472).
With regard to claim 52, Nolan teaches a composition for testing a sample for the presence of at least two targets (compositions, kits and methods are provided for detecting one or more target analytes, see Abstract and paragraph 6), comprising:
at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands (a composition for multiplex detection of analytes or activatable elements within a sample is provided, wherein the composition comprises a plurality of binding elements, each binding element directed against a specific target or activatable element, wherein each binding element comprises a joining element comprising a first oligonucleotide attached to the binding element, paragraphs 7, 20 and 36 and Figure 1, showing an assembled detection complex); and
at least two labeled imager strands comprising a signal emitting moiety, wherein each labeled imager strand is capable of binding to a respective docking strand linked 
With regard to claims 53 and 54, Nolan teaches a composition wherein the labeled imager strands are removable by enzymatic cleavage, modification, or degradation, wherein the labeled imager strands comprise an enzymatically cleavable moiety (the assembled detection complex may be disassembled following detection without destroying the sample, such as by enzymatic or catalytic digestion of the oligonucleotide joining elements, to allow for additional testing or analysis of the sample, paragraph 213).
With regard to claims 55 and 56, Nolan teaches a composition wherein the labeled imager strands are labeled imager nucleic acid strands and the docking strands are docking nucleic acid strands, wherein the labeled imager nucleic acid strands and the docking nucleic acid strands are complementary nucleic acids relative to each other (the joining and labeling elements both comprise oligonucleotides comprising regions that form a hybrid at the proximal joining element, paragraph 7 and Figure 1).
With regard to claims 70 and 71, Nolan teaches a composition wherein the labeled imager and the respective docking strand can be stably bound to each other for at least 30, 35, 40, 45, 50, 55, or 60 minutes or at least 2 hours, or wherein the labeled imager and the respective docking strand can be stably bound to each other for at least 30 to 60 minutes, 30 to 120 minutes, 40 to 60 minutes, 40 to 120 minutes, or 60 to 120 
With regard to claim 72, Nolan teaches a composition wherein the target-specific binding partner is an antibody or an antibody fragment (the binding element may be a polypeptide such as an antibody, paragraph 9). 
With regard to claim 75, Nolan teaches a composition wherein the at least two labeled imager strands comprise a distinct label (the labels on each labeling element are different for each binding element, paragraph 20). 
With regard to claim 76, Nolan teaches a composition wherein the at least two targets are proteins (the plurality of analytes or activatable elements may be phosphoproteins, paragraphs 19 and 20).
With regard to claim 77, Nolan teaches a composition wherein the sample is a cell or tissue sample, a cell lysate or a tissue lysate, or a bodily fluid (samples may be cells, such as from a tissue or organ, or may be obtained from blood, paragraph 144). 
With regard to claims 78 and 79, Nolan teaches a composition wherein the labeled imager strands are branched imager strands, wherein the labeled imager strands and/or the docking strands have a toehold sequence, a molecular beacon, a hemiduplex, a hairpin loop, a dendrimeric structure or a polymeric structure, 2D nanostructure, or 3D nanostructure, and optionally wherein the docking strand is part of 
With regard to claim 80, Nolan teaches a kit for testing a sample for the presence of at least two targets (compositions, kits and methods are provided for detecting one or more target analytes, see Abstract and paragraph 6), comprising:
at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands (components for a kit for multiplex detection of analytes or activatable elements within a sample are provided, wherein the composition comprises a plurality of binding elements, each binding element directed against a specific target or activatable element, wherein each binding element comprises a joining element comprising a first oligonucleotide attached to the binding element, paragraphs 21 and 36 and Figure 1, showing an assembled detection complex); and
at least two imager strands, capable of binding to a respective docking strand linked to a different target-specific binding partner and comprising a signal emitting moiety and a cleavable moiety (the kit also includes an oligonucleotide that  comprises a region that is complementary to a labeling element comprising a second oligonucleotide and a detectable moiety such as a fluorophore or other label, wherein each binding element comprises a different labeling element such as a fluorophore or other dyes, paragraphs 10, 21 and 36 and Figure 1); and
. 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
13.	Claims 57-61, 66-69 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (U.S. Patent Pub. No. 2010/0151472, cited on the IDS of 3/24/2020) in view of Landegren et al. (U.S. Patent Pub. No. 2016/0369321). 
	Nolan teaches the limitations of claims 52-56, 70-72 and 75-80, as discussed above.  However, Nolan does not teach compositions or kits comprising labeled imager strands comprising an enzymatically cleavable moiety includes at least one uracil or deoxyuridine base that is cleavable by a nucleic acid glycosylase such as uracil-DNA glycosylase or with Endonuclease VIII.  In addition, Nolan does not teach a composition or kit wherein the signal-emitting moiety is linked to the imager strand via a cleavable linker, or wherein the labeled imager strands comprise a chemically cleavable moiety selected from allyl groups, azido groups, bridging phosphorothiolates, disulfide bonds, and ribose, or wherein the signal-emitting moiety can be chemically or photochemically modified without removing the imager strand, such as by chemical agents or photobleaching. 
	Landegren teaches proximity probe compositions for use in detecting a target analyte in a sample, wherein the probe provides or is capable of providing nucleic acid components sufficient to initiate a rolling circle amplification (RCA) reaction, wherein the probe comprises one or more target binding domains such as an antibody capable of binding to the target analyte, one or more domains capable of providing a circular or circularizable RCA template, a domain capable of providing a primer for RCA, and a 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the compositions and kits of Nolan and Landegren since both references teach compositions and methods for detecting analytes using probe compositions comprising target-binding domains comprising a target-specific antibody linked to an oligonucleotide, wherein the 



Conclusion
14.	Claims 52-61, 66-72 and 75-81 are rejected on the grounds of nonstatutory obviousness-type double patenting.  In addition, claims 52-61, 66-72 and 75-81 are rejected over the prior art, as discussed above.  No claims are fee of the prior art. 

Correspondence
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637